          Case: 3:20-cv-00989-bbc Document #: 5 Filed: 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MANETIRONY CLERVRAIN,

         Plaintiff,
                                                      Case No. 20-cv-989-bbc
    v.

 KENNETH T. CUCCINELLI,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                             11/13/2020
         Peter Oppeneer, Clerk of Court                        Date
